 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 DEUTSCHE BANK NATIONAL TRUST                          Case No.: 2:17-cv-02436-APG-VCF
    COMPANY,
 4                                                      Order for Stipulation of Dismissal or
             Plaintiff                                               Status Report
 5
    v.
 6
    ABSOLUTE COLLECTION SERVICES,
 7 LLC and ELKHORN COMMUNITY
    ASSOCIATION,
 8
             Defendants
 9
           On March 11, 2019, the parties informed the court that this case had been settled. ECF
10
   No. 43. They requested 60 days to finalize settlement. Id. More than 60 days have passed but no
11
   stipulation to dismiss has been filed.
12
           IT IS THEREFORE ORDERED that on or before June 14, 2019, the parties shall file
13
   either a stipulation to dismiss or a status report.
14
           DATED this 31st day of May, 2019.
15

16
                                                      ANDREW P. GORDON
17
                                                      UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
